EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13, 25, and 29 are allowable because the prior art of record does not disclose or reasonably suggest a method of speaker verification, comprising determining a first feature vector based on a first utterance of a first user, determining a first embedding vector based on the first feature vector by processing the first feature vector using a trained embedding network, determining a first distance metric based on distances between the first embedding vector and each embedding vector of a speaker template associated with the first user, the speaker template including one or more enrollment embedding vectors based on initial user enrollment data and including one or more test embedding vectors, determining that the first utterance is verified to be from the first user based on determining that the first distance metric satisfies a speaker verification threshold, based on determining that the first utterance is verified to be from the first user, performing a comparison of a first particular distance metric associated with the first embedding vector to a second distance metric associated with a first test embedding vector of the speaker template, based on the comparison, generating an updated speaker template by adding the first embedding vector as a second test embedding vector and removing the first test embedding vector from the test embedding vectors of the speaker template, generating a set of triplets based on training embedding vectors associated with a second user, a particular triplet including a first training embedding vector associated with a first training utterance of the first user, a second training embedding vector associated with a second training utterance of the first user, and third training embedding vector associated with a 
Generally, it is known in the prior art to train a speaker template using embedding vectors for speaker verification, where distance metrics to verify a speaker represent how close a given vector in an utterance is to vectors in the speaker template, and then to subsequently update a speaker template with vectors based on a distance metric.  However, the prior art of record does not disclose the specifics of training a speaker template as narrowly claimed using a set of triplets, where each triplet represents two vectors of a first user and a vector of a second user, and a distance metric representing a difference between first and second distances of vectors in a triplet, to establish an order of training of vectors from a subset of triplets when a first distance metric representing a difference between first and second distances in a triplet satisfies a tolerance threshold.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 15, 2021